Exhibit H
4/11/2021                                                               Ripple to Place 55 Billion XRP in Escrow to Ensure Certainty of Total XRP Supply | Ripple

   (/)              (/insights)




      ← Back to Insights Home (/insights)


      Ripple to Place 55 Billion XRP in Escrow to Ensure Certainty of Total XRP Supply
      4 MINÁREADÁ•ÁBRAD GARLINGHOUSE                                                                                                                                MAY 16, 2017




      Image: Shutterstock


      We’ve shared our vision of an Internet of Value in which money moves like information moves today. Key to realizing that vision is lowering the cost
      of payments, especially in emerging markets. Financial institutions can use XRP, the native digital asset to the XRP Ledger, to exactly that end if XRP
      is highly liquid.


      To build XRP liquidity, we have been mindful over the years about how we distribute XRP. Our goal in distributing XRP is to incentivize actions that
      build trust, utility and liquidity. We engage in distribution strategies that we expect will result in a strengthening XRP exchange rate against other
      currencies. We have a proven track record of doing just that. Despite this four-year track record we have heard concerns in the market about
      uncertainty surrounding our ongoing XRP distribution. The root of this uncertainty is the notion that Ripple might one day sell its 61.68B XRP in the
      market at any time – a scenario that would be bad for Ripple! Our self-interest is aligned with building and maintaining a healthy XRP market.


      Today we are permanently removing that uncertainty by committing to place 55 billion XRP into a cryptographically-secured escrow account by the
      end of 2017. By securing the lion’s share of our XRP, investors can now mathematically verify the maximum supply of XRP that can enter the market.


      Here’s how the escrow will work:


      The recently launched Escrow feature (https://ripple.com/insights/ripple-continues-to-bring-internet-of-value-to-life-new-features-increase-
      transaction-throughput-to-same-level-as-visa/) in XRP Ledger allows parties to secure XRP for an allotted amount of time or until speci¦c conditions
      are met. For example, Escrow allows a sender of XRP to put conditions on exactly when a payment can be completed, so the payment remains
      cryptographically locked until the due date.


      We’ll use Escrow to establish 55 contracts of 1 billion XRP each that will expire on the ¦rst day of every month from months 0 to 54. As each contract
      expires, the XRP will become available for Ripple’s use. You can expect us to continue to use XRP for incentives to market makers who offer tighter
      spreads for payments and selling XRP to institutional investors.


      We’ll then return whatever is unused at the end of each month to the back of the escrow queue. For example, if 500M XRP remain unspent at the end
      of the ¦rst month, those 500M XRP will be placed into a new escrow account set to expire in month 55. For comparison, Ripple has sold on average
      300M XRP per month for the past 18 months.



                                                                                                            1

https://ripple.com/insights/ripple-to-place-55-billion-xrp-in-escrow-to-ensure-certainty-into-total-xrp-supply/                                                                    1/3
4/11/2021                                                                 Ripple to Place 55 Billion XRP in Escrow to Ensure Certainty of Total XRP Supply | Ripple

   (/)              (/insights)




                                                                                  ÁXRP’s rate of supply assuming 50% is used per month.



      “Within the $50 billion digital asset market, XRP has already grown tremendously in volume and market capitalization, and this pivotal development
      comes on the heels of Ripple’s signi¦cant customer traction with ¦nancial institutions. The lockup provides a level of predictability about XRP supply
      that is favorable for market demand,” says Spencer Bogart, Head of Research at Blockchain Capital.


      XRP is the only digital asset with a clear use case – it’s the best digital asset for payments. While bitcoin has virtually reached its limit to process
      transactions (and continues to decline in market share), XRP is faster, more e¨cient and more scalable. Designed for enterprise use, XRP can be
      used by ¦nancial institutions for on-demand liquidity for cross-border payments. Payment providers and banks using XRP will gain greater access to
      emerging markets and much lower settlement costs, and this is why we remain committed to increasing XRP liquidity and continued decentralization
      of its ledger. (https://ripple.com/insights/how-we-are-further-decentralizing-the-ripple-consensus-ledger-rcl-to-bolster-robustness-for-enterprise-use/)


      “We partnered with Ripple because of their strength bringing ¦nancial institutions together. Ripple’s lockup of its 55 billion XRP with a cryptographic
      supply schedule is a clear signal that they are serious about building and maintaining a long-term, healthy ecosystem for XRP based applications,”
      says Mike Belshe, Co-founder & CEO of Bitgo.


      To learn more about XRP, visit the XRP Portal. (https://ripple.com/xrp-portal/)




                  Subscribe to the
                  Ripple Insights newsletter.

                     Enter your email address




                                                                                                        Sign Up




                             I'm not a robot
                                                                reCAPTCHA
                                                                Privacy - Terms




      Related Stories
      MAR 18, 2021
                                                                                                            2

https://ripple.com/insights/ripple-to-place-55-billion-xrp-in-escrow-to-ensure-certainty-into-total-xrp-supply/                                                       2/3
4/11/2021                                                               Ripple to Place 55 Billion XRP in Escrow to Ensure Certainty of Total XRP Supply | Ripple

   (/)Announcing
              (/insights)
                  Brooks Entwistle: Scaling Ripple’s Momentum in SE Asia (https://ripple.com/insights/announcing-brooks-
      entwistle-scaling-ripples-momentum-in-se-asia/)

      4 MINÁREADÁ•ÁTEAM RIPPLE
                                                                                                                                                                    (https://ripple.com/ins
                                                                                                                                                                    brooks-entwistle-
      FEB 05, 2021                                                                                                                                                  scaling-ripples-
                                                                                                                                                                    momentum-in-se-
      Q4 2020 XRP Markets Report (https://ripple.com/insights/q4-2020-xrp-markets-report/)
                                                                                                                                                                    asia/)
      11 MINÁREADÁ•ÁTEAM RIPPLE
                                                                                                                                                                    (https://ripple.com/ins
                                                                                                                                                                    2020-xrp-
                                                                                                                                                                    markets-report/)
      MAR 04, 2021

      Ripple’s Women in Blockchain: Shae Wang on Bringing Data Science to Blockchain (https://ripple.com/insights/ripples-
      women-in-blockchain-shae-wang-on-bringing-data-science-to-blockchain/)

      3 MINÁREADÁ•ÁTEAM RIPPLE                                                                                                                                      (https://ripple.com/ins
                                                                                                                                                                    women-in-
                                                                                                                                                                    blockchain-shae-
                                                                                                                                                                    wang-on-
                                                                                                                                                                    bringing-data-
                                                                                                                                                                    science-to-
                                                                                                                                                                    blockchain/)

   Payments Network
   RippleNet (https://ripple.com/ripplenet/)
   On-Demand Liquidity (https://ripple.com/ripplenet/on-demand-liquidity/)
   Line of Credit (https://ripple.com/line-of-credit/)
   Join the Network (https://ripple.com/join-the-network/)
   RippleNet Committee (https://ripple.com/ripplenet-committee/)
   RippleNet Customer Login (https://services.ripplenet.com/)


   Customers
   Our Customers (https://ripple.com/customers/)
   Customer Case Studies (https://ripple.com/customer-case-study/)


   Resources
   Blog (https://ripple.com/insights/)
   Content Library (https://ripple.com/content-library/)
   Podcast (https://ripple.com/podcast/)
   XRP (https://ripple.com/xrp/)
   Developer Tools (https://ripplex.io)
   Press Center (https://ripple.com/press-releases/)
   XRP Ledger (https://xrpl.org/)


   Regulators
   Compliance (https://ripple.com/compliance/)
   Policy Framework (https://ripple.com/policy-framework/)


   Support
   FAQ (https://ripple.com/faq/)
   Contact Us (https://ripple.com/contact/)


   About Us
   Our Story (https://ripple.com/company/)
   Careers (https://ripple.com/company/careers/)
   RippleX (https://ripple.com/ripplex/)
   SBI Ripple Asia (https://ripple.com/sbi-ripple-asia/)
   University Blockchain Initiative (UBRI) (https://ripple.com/ubri/)
   Ripple Impact (https://ripple.com/impact/)
   Ripple Swell (https://ripple.com/swell/)



    (https://www.facebook.com/ripplepay)  (https://twitter.com/Ripple)  (https://www.linkedin.com/company/ripple-labs)
   © 2013 - 2021 Ripple, All Rights Reserved.             Terms (/terms-of-use/)            Privacy (/privacy-policy/)




                                                                                                            3

https://ripple.com/insights/ripple-to-place-55-billion-xrp-in-escrow-to-ensure-certainty-into-total-xrp-supply/                                                                         3/3
